Exhibit 10.1

 

SEPARATION, CONSULTING AND MUTUAL RELEASE AGREEMENT

 

THIS SEPARATION, CONSULTING AND MUTUAL RELEASE AGREEMENT (the “Agreement”) is
between BioFuel Energy Corp., a Delaware corporation, together with its
subsidiaries (the “Company”) and  Michael N. Stefanoudakis (“Executive”)
(collectively, the “Parties”).

 

I.                                         COVENANTS

 

In consideration of the mutual promises and covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is hereby agreed by and between the parties, as follows:

 

A.                                   Separation.  The Parties mutually agree
that Executive will cease all of his duties as an officer and employee with the
Company as of 5:00 P.M., Mountain Standard Time on April 18, 2008 (the
“Effective Date”).

 

(1)                                  As a result of this separation, Executive
shall be legally-entitled to receive:

 

(a)                                  Payment for all unpaid, accrued salary, net
of applicable taxes and withholdings, earned by Executive in connection with his
employment with the Company through the Effective Date.

 

(b)                                 Payment for any unused vacation days, net of
applicable taxes and withholdings through the Effective Date.

 

(c)                                  After the Effective Date, Executive shall
be eligible for continuation of medical and dental insurance coverage for
eighteen (18) months or such longer period as covered under the Consolidated
Omnibus Budget Reconciliation Act, as amended (“COBRA”) or similar applicable
state laws and the insurance policies and rules applicable to the Company.  If
Executive does not elect to continue medical and dental coverage under COBRA,
Executive’s current coverage elections will end on April 30, 2008 and Executive
will not be eligible to receive insurance or any other form of insurance benefit
from the Company after the Effective Date.  Provided that Executive elects to
continue medical and dental coverage under COBRA, Executive’s current coverage
elections will be continued and paid for by the Company through a date no later
than October 31, 2008 (such date to be determined under Section C below) and may
be continued at Executive’s expense thereafter until the end of Executive’s
eligibility under COBRA.

 

(2)                                  All other benefits provided by the Company,
including 401(k) plan, life insurance, AD & D insurance, LTD insurance and any
other benefit offered by the Company, will terminate as of the Effective Date,
provided however, that Executive will remain a participant under the Company’s
2007 Equity Incentive Compensation Plan (the “Plan”) through the Consulting
Period (defined below).

 

1

--------------------------------------------------------------------------------


 

B.                                     Consulting Agreement.

 

(1)                                  The Company agrees to engage Executive to
provide consulting services to the Company from April 19, 2008 through
October 18, 2008 (the “Consulting Period”) and to pay him in connection
therewith the total sum of an amount equal to $56,250 (the “Consultancy
Payment”) to be paid in six equal installments on the last day of each month in
the Consulting Period;

 

(2)                                  During the Consulting Period, Executive
agrees to make himself available, upon reasonable notice, to answer questions as
the Company may reasonably request on an as-needed basis to assist the Company
with the transition of his duties;

 

(3)                                  During the Consulting Period, the Company
agrees to permit Executive to continue the use of his Company e-mail and
voicemail accounts as well as his Company blackberry and laptop.

 

C.                                     COBRA Payment.  The Company agrees to pay
the COBRA premium for Executive through a date no later than October 31, 2008
(the “COBRA Payment”) subject to the following:  if Executive accepts other
employment prior to October 31, 2008 which provides medical and dental benefits,
then he shall notify the Company promptly and the COBRA Payment will cease as of
the date Executive becomes covered under the new health policy.

 

D.                                    Nondisparagement.  Executive agrees not to
disparage the Company or its officers, directors, shareholders, or employees,
and the Company agrees not to disparage Executive, in any matter likely to be
harmful to the other party or their personal or business reputation. The parties
further agree that notwithstanding this non-disparagement agreement, each party
shall respond accurately and fully to any question, inquiry, or request for
information required by legal or administrative process, or, in the case of the
Company, to fulfill any standard or legally required reporting or disclosure
requirements.  Executive authorizes, and the Company designates, Thomas J.
Edelman, Scott H. Pearce, Daniel Simon and David J. Kornder to respond to any
request concerning employment references for Executive or any background check
into Executive’s employment.

 

E.                                      Public Statements.  The Parties agree
that the language set forth on Exhibit A will be filed by the Company on a
Form 8-K to disclose Executive’s separation from the Company.

 

F.                                      Release of All Claims by Executive.  In
consideration of the promises and covenants made herein, Executive, on behalf of
Executive and Executive’s heirs, executors, administrators, personal
representatives and assigns, does hereby RELEASE, ACQUIT AND FOREVER DISCHARGE
the Company and its past, present and future affiliates, parents, subsidiaries
and successors, and each of their past, present and future officers, directors,
shareholders, employees, agents, representatives, attorneys, insurers and their
respective successors and assigns (all of whom are hereinafter collectively
referred to as “Releasees”) from any and all actions, causes of action, claims,
demands, cost and expenses, including attorneys’

 

2

--------------------------------------------------------------------------------


 

fees and liabilities of any kind or and nature whatsoever, in law or equity,
whether known or unknown, accrued or to accrue hereafter, which Executive ever
had, now has or may hereafter have against Releasees, as of the date of this
Agreement and through the Effective Date, arising out of any act, omission,
transaction or occurrence, including, without limitation, those related to
Executive’s employment by the Company or the termination thereof, other than
Executive’s rights under the 2007 Equity Incentive Compensation Plan, and the
Second Amended and Restated Limited Liability Company Agreement, the Tax Benefit
Sharing Agreement and the Registration Right Agreement of BioFuel Energy, LLC,
each dated as of June 19, 2007 (the “Excluded Agreements”).  Without limiting
the generality of the foregoing, it is understood and agreed that this Release
constitutes a release of any claim or cause of action (i) in tort, including but
not limited to claims for slander, libel, negligence, gross negligence,
negligent supervision or training, conspiracy, intentional or negligent
infliction of emotional distress, mental anguish, invasion of privacy, assault,
battery, false imprisonment, tortious interference with contractual relations,
wrongful discharge, pain and suffering, breach of covenant of good faith and
fair dealing, invasion of privacy and (ii) for breach of any employment or other
agreement existing between Executive and the Company or (iii) otherwise related,
in any way, to Executive’s employment by the Company, including claims under
Title VII of the Civil Rights Act of 1964 (and all of its amendments), the Age
Discrimination in Employment Act, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, as amended, the Fair Credit Reporting Act, the
Sarbanes-Oxley Act, the Colorado Civil Rights Act, the Colorado Wage Act, and
any other statute or regulation governing the employment relationship or
Executive’s rights, or the Company’s obligations, in connection therewith.  This
Release also includes a release of any right to bring an administrative claim or
charge against the Company regarding any matter relating to the Company, its
business operations, or Executive’s employment to the maximum extent permitted
by law.  Executive agrees that this legal release is intended to be interpreted
in the broadest possible manner in favor of the Company, to include all actual
or potential legal claims that Executive may have against the Company, except as
specifically provided otherwise in this Agreement. Executive covenants never to
institute any action or other proceeding based in whole or part upon any right
or claim released by this Agreement and acknowledges that if he does so, the
Company is entitled to recover from Executive any attorneys’ fees it expends to
defend any such action or proceeding.  Executive hereby warrants that he has not
assigned or transferred to any person any portion of any claim that is released,
waived and discharged above.

 

G.                                     Release of Claims by the Company. In
consideration of the promises and covenants made herein, the Company, for
itself, its affiliates, and any other person or entity that could or might act
on behalf of it including, without limitation, its attorneys (all of whom are
collectively referred to as “Company Releasers”), does hereby RELEASE, ACQUIT
AND FOREVER DISCHARGE Executive, his heirs, representatives, assigns, attorneys,
and any and all other persons or entities that are now or may become liable to
any Company Releaser on account of Executive’s employment with the Company or
separation therefrom, all of whom are collectively referred to as “Company
Releasees,” of and from any and all actions, causes of action, claims, demands,
costs and expenses, including attorneys’ fees, of every kind and nature
whatsoever, in law or in equity, whether now known or unknown, that Company
Releasers, or any person acting under any of them, may now have, or claim at any
future time to have, based

 

3

--------------------------------------------------------------------------------


 

in whole or in part upon any act or omission occurring  as of the date of this
Agreement and through the Effective Date, without regard to present actual
knowledge of such acts or omissions, except with regard to the Excluded
Agreements.  The Company understands and agrees that by signing this Agreement,
it is giving up its right to bring any legal claim against Executive concerning,
directly or indirectly, Executive’s employment relationship with the Company. 
The Company agrees that this legal release is intended to be interpreted in the
broadest possible manner in favor of Executive, to include all actual or
potential legal claims that the Company may have against Executive, except as
specifically provided otherwise in this Agreement.

 

H.                                    Indemnification of Executive.
Notwithstanding the foregoing, the Company agrees to defend and indemnify
Executive against any legal action, arbitration, proceeding, claim or charge,
action and/or proceeding against Executive, individually and/or with others, to
the same extent that Executive would have been entitled to be defended and/or
indemnified had he continued his employment with the Company.

 

II.                                     CONFIDENTIAL INFORMATION

 

A.                                   Protection of Trade Secrets and
Confidential Information.

 

 

(1)                                  Definition of “Confidential Information.”
“Confidential Information” means all nonpublic information relating to or
arising from the Company’s business, including, without limitation, trade
secrets used, developed or acquired by the Company in connection with its
business.  Without limiting the generality of the foregoing, “Confidential
Information” shall specifically include all information concerning the manner
and details of the Company’s operation, organization and management; financial
information and/or documents and nonpublic policies, procedures and other
printed, written or electronic material generated or used in connection with the
Company’s business; the Company’s business plans and strategies, including but
not limited to all information associated with any ethanol project which the
Company formed an intention to develop, form or acquire prior to the end of the
Consulting Period.  “Confidential Information” does not include information that
is in the public domain through no wrongful act on the part of Executive or
known to Executive prior to employment with the Company.

 

(2)                                  Executive’s Use of Confidential
Information.  Except in connection with and in furtherance of Executive’s work
on the Company’s behalf, Executive shall not, without the Company’s prior
written consent, at any time, directly or indirectly: (i) use any Confidential
Information for any purpose; or (ii) disclose or otherwise communicate any
Confidential Information to any person or entity; or (iii) participate in any
business opportunity that inevitably will result in the disclosure or use of any
Confidential Information.

 

(3)                                  Acknowledgments.   Executive acknowledges
that during his employment with the Company, Executive had access to
Confidential Information, all of which was made accessible to Executive only in
strict confidence; that unauthorized disclosure of Confidential Information will
damage the Company’s business; that Confidential Information would be
susceptible to immediate competitive application by a competitor of the
Company’s; that the

 

4

--------------------------------------------------------------------------------


 

Company’s business is substantially dependent on access to and the continuing
secrecy of Confidential Information; that Confidential Information is novel,
unique to the Company and known only to Executive, the Company and certain key
employees and contractors of the Company; that the Company shall at all times
retain ownership and control of all Confidential Information; and that the
restrictions contained in this agreement are reasonable and necessary for the
protection of the Company’s legitimate business interests.

 

(4)                                  Records Containing Confidential Information
and Return of Company Property.  “Confidential Records” means all documents and
other records, whether in paper, electronic or other form, that contain or
reflect any Confidential Information.  All Confidential Records prepared by or
provided to Executive are and shall remain Company property.  Executive shall
not, at any time, directly or indirectly: (i) copy or use any Confidential
Record for any purpose; or (ii) show, give, sell, disclose or otherwise
communicate any Confidential Record or the contents of any Confidential Record
to any person or entity.  Upon the termination of the Consulting Period,
Executive shall immediately deliver to the Company (and shall not keep in
Executive’s possession or deliver to any other person or entity) all
Confidential Records and all other Company property in Executive’s possession or
control, including the return of the Company’s cellphone and files in
Executive’s possession but Executive shall retain the Company laptop and related
computer accessory equipment.  This Agreement shall not prohibit Executive from
complying with any subpoena or court order, provided that Executive shall at the
earliest practicable date provide a copy of the subpoena or court order to the
Company’s President, it being the parties’ intention to give the Company a fair
opportunity to take appropriate steps to prevent the unnecessary and/or improper
use or disclosure of Confidential Information and Confidential Records, as
determined by the Company in its sole discretion.

 

(5)                                  Third-Parties’ Confidential Information. 
Executive acknowledges that, during his employment, the Company has received
from third parties confidential or proprietary information, and that the Company
must maintain the confidentiality of such information and use it only for
authorized purposes.  Executive shall not use or disclose any such information
without prior written authorization from the Company or the third party to whom
the information belongs.

 

III.                                 ADDITIONAL PROVISIONS

 

A.                                   Executive’s Voluntary Execution of
Agreement.  Except as expressly provided herein, Executive acknowledges that he
will not receive, nor is he entitled to, any payment or consideration.  The
mutual covenants, promises and payments (including the COBRA Payment and the
Consultancy Payment) set forth herein are full and fair consideration for this
Agreement including the release provisions hereof.  Executive acknowledges that
in executing this Agreement, he has reviewed and understands its terms and has
had an opportunity to seek advice of counsel of his own choosing, was fully
advised of his rights under law, and has acted knowingly and voluntarily in the
execution of this Agreement.  By entering into this Agreement neither the
Company nor Executive admit any liability to the other.

 

5

--------------------------------------------------------------------------------


 

B.                                     Cumulative Rights.  The Company’s rights
and remedies under this Agreement hereof are cumulative and are in addition to
any other rights and remedies the Company may have at law or in equity.

 

C.                                     Entire Agreement.  This Agreement
constitutes the complete, entire, final and exclusive agreement between
Executive and the Company and supersedes any prior agreement, whether written or
oral, with regard to the subject matter hereof.  This Agreement has been entered
into by the Parties without reliance on any promise or representation, written
or oral, other than those expressly contained herein.

 

D.                                    Modification of Agreement Only in
Writing.   This Agreement may not be modified, except in writing, signed by
Executive and a duly authorized officer of the Company.

 

E.                                      Governing Law and Jurisdiction.   This
Agreement has been drafted in accordance with and shall be construed and
enforced in accordance with and governed by the laws of the State of Colorado.

 

F.                                      Severability.   The Parties intend that
this Agreement be enforced according to its terms.  If any one or more provision
of this Agreement is determined to be invalid, illegal, or unenforceable, in
whole or in part, this determination will not affect or impair any other
provision of this Agreement.  Any provision found to be invalid, illegal, or
unenforceable shall be deemed, without further action on the part of the
parties, to be modified, amended, or limited to the minimum extent necessary to
render the provision valid and enforceable.

 

G.                                     Waiver of Terms and Conditions.   Except
as specifically set forth in this Agreement, no waiver of any term or provision
of this Agreement will be valid unless such waiver is in writing, signed by the
party against whom enforcement of the waiver is sought.  The waiver of any term
or provision of this Agreement shall not apply to any subsequent breach of this
Agreement.

 

H.                                    Attorneys’ Fees.   In the event of any
proceeding, claim, or action being filed or instituted between the parties with
respect to this Agreement, the prevailing party will be entitled to receive from
the other party all costs, damages and expenses, including reasonable attorneys’
fees, incurred by the prevailing party in connection with that action or
proceeding, whether or not the controversy is reduced to judgment or award.  The
prevailing party will be that party who may be fairly said by the trier of fact
to have prevailed on the major disputed issues.

 

I.                                         No Other Representation.   The
Parties acknowledge that no promise or representations have been made to induce
them to sign this Agreement other than as expressly set forth herein and that
each has signed this Agreement as a free and voluntary act.

 

J.                                        Captions.   The captions in this
Agreement are for convenience and reference only, and shall not define or limit
any of the terms or provisions of this Agreement.

 

6

--------------------------------------------------------------------------------


 

SIGNATURE PAGE

 

IN WITNESS WHEREOF, the Parties execute this Separation, Consulting and Mutual
Release Agreement.

 

 

BIOFUEL ENERGY CORP.

 

 

 

 

 

By:

/s/ Scott H. Pearce

 

 

Name:

Scott H. Pearce

 

 

Title:

President and Chief Executive Officer

 

 

Date:

April 10, 2008

 

 

 

 

 

 

 

 

 

 

/s/ Michael N. Stefanoudakis

 

 

 

 

 

 

  Date: April 9, 2008

 

 

7

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The following (or substantially similar) text shall be included in a Form 8-K to
be filed with the SEC by the Company:

 

“The Company announced that Michael N. Stefanoudakis, the Company’s Vice
President and General Counsel, has resigned his position with the Company
effective April 18, 2008 to pursue other business opportunities.  The Company
thanks Mr. Stefanoudakis for his service.  The Company and Mr. Stefanoudakis
have entered into a consulting agreement to facilitate an orderly transition of
his duties, which agreement is attached to this Form 8-K as Exhibit 10.1.”

 

8

--------------------------------------------------------------------------------